EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Spalding on May 20, 2022.

The application has been amended as follows: 

1.	(Currently Amended) A method for controlling user access to a target node in a knowledge graph, the method comprising:

defining a knowledge graph structure limitation for a user, wherein the knowledge graph structure limitation is a step size for accessing one or more nodes on a path to the target node starting from a start node at a pre-defined increment of nodes equal to the step size, wherein the step size is more than one and only the nodes at the pre-defined increment from a prior node on the path to the target node are accessible to the user;

	defining a node type based on a number of edges connected to a respective node;

determining a condition for user access to the target node, based on the knowledge graph structure limitation for the user relative to the start node and the node type of the target node, wherein the user is attempting to access the target node in the knowledge graph; and 

	granting access to the target node based on the determination.


3.	(Canceled)

4.	(Canceled)

5.	(Canceled)

10.	(Currently Amended) A system for controlling user access to a target node in a knowledge graph, the system comprising:

a first definition unit for defining a knowledge graph structure limitation for a user, wherein the knowledge graph structure limitation is a step size for accessing one or more nodes on a path to the target node starting from a start node at a pre-defined increment of nodes equal to the step size, wherein the step size is more than one and only the nodes at the pre-defined increment from a prior node on the path to the target node are accessible to the user;

a second definition unit for defining a node type based on a number of edges connected to a respective node;
	
a determination module for determining a condition for access to the target node, based on the knowledge graph structure limitation for the user relative to the start node and the node type of the target node, wherein the user is attempting to access the target node in the knowledge graph; and

a granting module adapted for granting access to the target node based on the determination.

12.	(Canceled)

13.	(Canceled)

14.	(Canceled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        May 20, 2022